UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4173
SAMUEL MACK BATEY, JR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
                  David A. Faber, District Judge.
                          (CR-01-214-5)

                      Submitted: July 25, 2002

                      Decided: August 8, 2002

  Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Lou Newberger, Federal Public Defender, Charleston, West
Virginia, for Appellant. Kasey Warner, United States Attorney, John
L. File, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. BATEY
                               OPINION

PER CURIAM:

   Samuel Mack Batey, Jr., entered a guilty plea to being a felon in
possession of a firearm, 18 U.S.C. § 922(g)(1) (2000), and was sen-
tenced to a term of eighty-seven months imprisonment. Batey appeals
his sentence, contesting the enhancement he received for possession
of a firearm in connection with another felony offense pursuant to
U.S. Sentencing Guidelines Manual § 2K2.1(b)(5) (2000). We affirm.

   Batey sold marijuana to a confidential informant at his home on
May 1, 2000. Police executed a search warrant at his home on the
same day. A search of the premises uncovered two loaded firearms
within eight feet of approximately fifty-two pounds of marijuana.
Batey admitted that he possessed the firearms and had pled guilty to
state charges of possession with intent to distribute the marijuana
seized. In sentencing Batey, the district court increased his offense
level by four levels under § 2K2.1(b)(5), finding that the firearms
facilitated or potentially facilitated the drug offense.

   On appeal, Batey argues that the government failed to show any
temporal or physical connection between the firearms and the drug
offenses. He maintains that he was merely storing the firearms for a
friend.

   Although the term "in connection with" is not defined in the guide-
lines, we have held that it is analogous to the phrase "in relation to"
in 18 U.S.C. § 924(c) (2000). United States v. Nale, 101 F.3d 1000,
1003-04 (4th Cir. 1996). There was no dispute in this case that Batey
possessed the firearms in his house while he was selling marijuana
there. To show that the firearms were possessed "in connection with"
the drug sales, the government had the burden of showing that the
firearms facilitated or had the potential to facilitate the drug sales. Id.
The government had the burden of proving the facts supporting the
enhancement by a preponderance of the evidence. Id. The district
court’s findings of fact are reviewed for clear error. Id. We conclude
the district court could reasonably infer that Batey possessed the fire-
arms to protect his drugs and money, given that drug sales took place
in the house and the loaded firearms were in such close proximity to
                       UNITED STATES v. BATEY                        3
the marijuana. United States v. Lett, 264 F.3d 787, 791 (8th Cir.
2001); United States v. Jackson, 276 F.3d 1231, 1234 (11th Cir.
2001); United States v. Wyatt, 102 F.3d 241, 248 (7th Cir. 1996).

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED